Citation Nr: 0018269	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-06 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) payment or 
reimbursement for the cost of private urgent care treatment 
and a magnetic resonance imaging (MRI) study provided on 
November 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to May 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 determination of the 
Boise, Idaho, Department of Veterans Affairs Medical Center 
(VAMC).  In December 1998, the veteran's claims file was 
transferred from the Boise, Idaho, VA Regional Office (RO) to 
the Seattle, Washington, VA RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's only service-connected disability is lumbar 
strain with osteoarthritis and degenerative disc disease, 
status post laminectomy and diskectomy; it was rated as 60 
percent disabling on November 7, 1996.

3.  On November 7, 1996, the veteran was treated at the St. 
Luke's Meridian Medical Center for intermittent symptoms of a 
neurological or psychiatric nature, to include tongue 
spasticity; he also underwent an MRI that same day at that 
facility.

4.  There is no evidence that there was a contract between 
the VA and the St. Luke's Meridian Medical Center for 
treatment of the veteran's symptoms on November 7, 1996, or 
that the VA otherwise authorized the veteran's November 7, 
1996, treatment at the St. Luke's Meridian Medical Center.

5.  There is no competent evidence that the symptoms for 
which the veteran was treated on November 7, 1996, at the St. 
Luke's Meridian Medical Center were associated with and held 
to be aggravating his service-connected lumbar spine 
disorder.



CONCLUSION OF LAW

The criteria for VA payment or reimbursement for the cost of 
private outpatient treatment and magnetic resonance imaging 
study provided on November 7, 1996, have not been met.  
38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 17.52-54, 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's only service-connected disability is lumbar 
strain with osteoarthritis and degenerative disc disease, 
status post laminectomy and diskectomy.  It is, and was on 
November 7, 1996, rated as 60 percent disabling.

On November 5, 1996, the veteran reported to the Boise, 
Idaho, VAMC for complaints of tongue malfunction.  He 
indicated that his tongue had not been working for the past 
four days.  In particular, he could not articulate big words.  
He said that he had had trouble sleeping and concentrating 
for the past couple of weeks, and stated that a doctor at his 
place of employment said he needed an MRI or CT scan.  It was 
noted that the veteran was a herbalist, but he denied taking 
any herbs that would have caused his symptoms.  The veteran 
indicated that he could think straight, but could not 
pronounce big words correctly.  There had not been any loss 
of consciousness, head trauma, disorientation, weakness or 
numbness.  The veteran reported that it felt like the left 
side of his tongue was more affected.  His spouse also 
indicated that he had been more irritable recently.  The 
veteran noted that he was a recovering alcoholic.

Physical examination revealed a healthy looking, somewhat 
anxious appearing male with a flat affect.  He and his spouse 
seemed very concerned about his symptoms.  Upon starting a 
conversation he had a little hesitation, but as the 
conversation advanced it was very smooth.  The cranial nerves 
were grossly intact, expect that he was unable to accomplish 
a tongue thrust.  The ears, eyes, nose and throat were within 
normal limits.  The chest was clear to auscultation and 
percussion.  The heart had a regular rate and rhythm.  The 
abdomen revealed no masses and was nontender.  The 
extremities had good and equal strength and sensation was 
intact.  The assessment was unusual complaints of difficulty 
speaking due to tongue dysfunction.  J. P., a physician 
assistant noted that she had consulted the emergency room 
physician who suggested that a neurology appointment be 
scheduled as soon as possible within the next couple of days.  
It was noted that the veteran would be notified the next day 
regarding this appointment because the office was closed and 
that the veteran should return to the emergency room if he 
had any further advancing symptoms. 

A November 7, 1996, urgent care report from St. Luke's 
Meridian Medical Center reflects that the veteran was seen on 
that date with multiple complaints.  He was worried that he 
had a brain tumor or something serious although he indicated 
that his condition might be due to stress.  He said that for 
the past nine or ten days he had had intermittent bouts of 
twitching of his tongue that was hard to control and affected 
his speech.  He reported that at times he had numbness and 
twitching all over his body.  He also said that at times he 
had had a feeling that there was a crowd of people screaming 
in his head.  He also reported that for years he had had 
intermittent auditory hallucinations and was a recovering 
alcoholic, but had not had a drink in three years.  He also 
reported that VA told him he needed to see a neurologist but 
that VA did not have an available opening for months and VA 
was not willing to do a CT scan, "etc."

Physical examination revealed that the veteran had a speech 
pattern that was slightly garbled, like he was having trouble 
with his tongue.  He had a rather flattened and withdrawn 
affect.  Physical examination was otherwise normal other than 
that his "tongue kind of roll[ed] back and forth."  
Laboratory data revealed no sign of an electrolyte 
disturbance.  The diagnosis was strange intermittent 
symptoms, some of which may be symptoms of a neurological 
disease, but, with the occasional voices, schizoid tendencies 
were suspected.

The St. Luke's Meridian Medical Center report reflects that 
the case was discussed with Dr. L., who felt that the 
overwhelming odds were that the veteran's symptoms were of a 
psychiatric or psychological nature and that he should seek 
counseling if the imaging study was normal.  The imaging 
study with an MRI was scheduled for that afternoon.  The 
veteran was informed that the results of the imaging study 
would be available later that day or the next and that, if 
the MRI was normal, he should seek the services of a primary 
care physician or a psychiatrist.

The veteran underwent an MRI later that day.  The conclusions 
were that the intracranial contents were normal, except for a 
few scattered nonspecific white matter foci of T2 
prolongation; and that there was paranasal sinus allergic or 
inflammatory disease.  It was noted that the foci were 
abnormal for a patient of that age and that they might be 
related to an ischemic, inflammatory or demyelinating 
disease.

A VA medical record reflects that the veteran was scheduled 
for an examination on December 13, 1996.  On that date he 
underwent a VA fee-basis neurological examination by S.A., 
M.D.  The diagnostic impression was a history of longstanding 
anxiety, possibly masked by now quiescent alcoholism and with 
a more recent development of anxiety-mediated sleep 
disturbance, nocturnal auditory hallucinations and non-
specific disturbances of articulation.  A psychiatric 
consultation was recommended.  The doctor indicated that the 
overall history was most suggestive of some form of a 
psychiatric disorder, possibly anxiety, depression or a well-
circumscribed psychotic process.  Dr. S.A. indicated that he 
would have recommended a cranial MRI be done to evaluate 
possible structural mechanisms for the veteran's 
neuropsychiatric syndrome, noting that the preferred study in 
this context would be a cranial MRI, which had in fact been 
done.

On December 17, 1996, the veteran was seen at a VA 
psychiatric clinic where it was noted that various diagnostic 
possibilities were present.  It was also noted that the 
symptoms were suggestive of depressive, anxious, obsessive-
compulsive processes, but that the most pressing problem was 
the psychotic symptoms.  

In a statement dated December 18, 1996, the veteran indicated 
that J. P., a physician assistant at the Boise, Idaho, VAMC, 
verbally authorized the treatment at St. Luke's Meridian 
Medical Center and that when he was seen in December 1996 by 
Dr. S.A., a neurologist, Dr. A. stated that he, too, would 
have ordered an MRI in view of the veteran's symptoms.  In a 
chronology of events, the veteran wrote that on November 5, 
1996, he saw J. P., the physician assistant, at a VA 
emergency room and, when she consulted with an emergency room 
physician, they concurred that a neurological appointment was 
needed and that a referral appointment should be made as soon 
as possible.  There reportedly was no neurologist on staff at 
that time.  Ms. P. reportedly said that she would have the 
clerk schedule an appointment and that the veteran and his 
spouse would hear from the clerk the next day.  The veteran 
also said that Ms. P. informed him that, if the symptoms 
became worse, he should seek immediate assistance.  The 
veteran stated that, on November 6, 1996, his spouse 
contacted the clerk and was informed that the appointment 
would be scheduled, "'When I get to it.'"  He said that, on 
November 7, 1996, his speech became more impaired and his 
tongue had a lack of coordination.  Reportedly on calling Ms. 
P., his spouse was told that the appointment had not been 
scheduled and, when informed that the veteran's symptoms were 
getting worse, Ms. P. advised that the veteran should go to 
any emergency room.  The veteran's spouse contacted St. 
Luke's Meridian Medical Center, explained his symptoms, and 
asked if she could bring him there.  An urgent care nurse 
reportedly stated that St. Luke's would bill the VA for the 
health care.  The veteran was seen at the urgent care center 
of St. Luke's and later that day underwent an MRI.  The 
veteran said that, on November 12, 1996, he was contacted by 
the VA and scheduled for neurological and internal medicine 
evaluations on December 13, 1996.  On December 13, 1996, the 
veteran underwent a fee basis neurological evaluation for VA 
by Dr. S. A. and was informed by that doctor that he, too, 
would have ordered an MRI (as is reflected in Dr. S. A.'s 
report).

VA medical records reflect that, on December 24, 1996, the 
veteran reported that he no longer had symptoms of his tongue 
being tied up in knots.  

In December 1998, the Board remanded the claim to determine 
whether the treatment was authorized and to provide 
additional regulations.  In November 1999, the Boise, Idaho, 
VAMC reconsidered the claim and provided the applicable 
regulations.

Legal Criteria

The Secretary of VA must furnish hospital care and medical 
services at a VA or other federal facility to any veteran for 
a service-connected disability or to a veteran, who has a 
service-connected disability rated at 50 percent more, for 
any disability.  See 38 U.S.C.A. § 1710 (West 1991 & Supp. 
1999); Malone v. Gober, 10 Vet. App. 539 (1997).  Legislation 
providing for medical treatment benefits to veterans 
contemplates that government facilities, which are especially 
maintained for that purpose at considerable expense, shall be 
used to the fullest extent possible.  

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary of VA may contract with non-
VA facilities to provide medical services for the treatment 
of any disability of a veteran who has a service-connected 
disability rated at 50 percent or more.  38 U.S.C.A. §§ 1703, 
1710 (West 1991 & Supp. 1999).  Regulations provide that, 
when demand is only for infrequent use, individual 
authorizations may be provided.  Contracts or individual 
authorizations may be provided for hospital care or medical 
services to a veteran for the treatment of a service-
connected disability; any disability for a veteran who has a 
total disability permanent in nature from a service-connected 
disability; or for a disability associated with and held to 
be aggravating a service-connected disability.  Contracts or 
individual authorizations may be provided for medical 
services for the treatment of any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more.  38 C.F.R. § 17.52 (1999).  

The admission of any patient to a private or public hospital 
at VA expense for treatment described in 38 C.F.R. § 17.52 
(1999) will only be authorized if a VA medical center or 
other Federal facility to which the patient would otherwise 
be eligible for admission is not feasibly available.  A VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  In those 
instances where care in public or private hospitals at VA 
expense is authorized because a VA or other Federal facility 
was not feasibly available, the authorization will be 
continued after admission only for the period of time 
required to stabilize or improve the patient's condition to 
the extent that further care is no longer required to satisfy 
the purpose for which it was initiated.  38 C.F.R. § 17.53 
(1999).  The admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  In the case of an 
emergency which existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application, whether formal or informal, by telephone, 
telegraph or other communication, made by the veteran or by 
others on his behalf is dispatched to VA for veterans living 
in the continental United States within seventy-two hours 
after the hour of admission.  38 C.F.R. § 17.54 (1999).  

The advice of a VA medical professional to go to a non-VA 
hospital is not the specific type of authorization 
contemplated by these regulations.  Zimick v. West, 11 Vet. 
App. 45 (1998); Smith v. Derwinski, 2 Vet. App. 378 (1992).  
Even the diverting of an ambulance carrying a veteran by a VA 
medical professional to a private facility is not advance 
authorization of private care at VA expense.  Malone, 10 Vet. 
App. at 544.
  
In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (1) treatment 
must be for an adjudicated service-connected disability, a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or any disability for a veteran who has a total disability 
rating for a service-connected disability; (2) a medical 
emergency existed with delay being hazardous to life or 
health; and (3) a VA or other Federal facility was not 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728 (West 1991); Malone, 10 Vet. App. at 544; 38 C.F.R. 
§ 17.120 (1999).

Analysis

The first matter to be considered is whether the treatment 
received by the veteran at St. Luke's Meridian Medical Center 
was actually authorized.  There is no evidence that the RO 
had contracted with St. Luke's Meridian Medical Center to 
provide medical services for veterans.  See Zimick, 11 Vet. 
App. at 52.  Also, there is no evidence of individual 
authorization by the VA for the veteran's medical care.  On 
November 5, 1996, the veteran was informed that he should 
return to the emergency room if his symptoms worsened; 
however, there is no indication that he was told VA would 
authorize reimbursement or payment of medical expenses at a 
non-VA facility.  Although in his December 18, 1996, 
statement the veteran alleged that J.P., the VA physician 
assistant, "verbally authorized" his treatment at St. 
Luke's Meridian Medical Center, in the accompanying 
chronology of events he related that on November 7, 1996 Ms. 
P. advised that he should go to any emergency room (not that 
he should go to a private facility and that the VA would pay 
for it).  Although records from St. Luke's show that later, 
the spouse spoke with an urgent care nurse at the St. Luke's 
Meridian Medical Center who told her that St. Luke's Meridian 
Medical Center would bill the VA for the health care.  The 
urgent care nurse was not an employee of the VA and, as an 
employee of a private facility, was not in a position to 
authorize or guarantee payment or reimbursement by the VA.  
Even if the VA physician assistant had specifically advised 
the veteran to go to St. Luke's Meridian Medical Center, it 
still would not be the type of authorization contemplated by 
the regulations.  Zimick, 11 Vet. App. at 51-52; Malone, 10 
Vet. App. at 544; Smith, 2 Vet. App. at 379.  In short, there 
is no evidence that the VA authorized the veteran's November 
7, 1996, treatment at the St. Luke's Meridian Medical Center.  
Accordingly, reimbursement or payment for the cost of private 
outpatient urgent care treatment and the MRI provided on 
November 7, 1996, is not warranted under 38 U.S.C.A. § 1703 
(West 1991) because there was neither a contract with that 
facility nor authorization by the VA.  38 U.S.C.A. § 1703 
(West 1991); 38 C.F.R. §§ 17.52-54 (1999). 

Even though the treatment at St. Luke's Meridian Medical 
Center was not authorized, payment or reimbursement would 
still be warranted if the requirements of 38 U.S.C.A. § 1728 
(West 1991) met.  First, the veteran must show that the 
treatment was for an adjudicated service-connected 
disability, a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or any disability for a veteran who has a total 
disability rating for a service-connected disability.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).  
The veteran was not treated at St. Luke's Meridian Medical 
Center for his lumbar spine disorder.  Also, on November 7, 
1996, he did not, and still does not, have a total disability 
rating for his lumbar spine disorder.  Furthermore, there is 
no competent evidence that the symptoms for which the veteran 
was treated on November 7, 1996, at the St. Luke's Meridian 
Medical Center were associated with and held to be 
aggravating his service-connected lumbar spine disorder.  In 
other words, the veteran has not shown that the treatment was 
for a disability that would be eligible for reimbursement or 
payment under 38 U.S.C.A. § 1728 (West 1991).  Therefore, 
reimbursement or payment for the cost of private outpatient 
urgent care treatment and the MRI provided on November 7, 
1996, is not warranted under 38 U.S.C.A. § 1728 (West 1991).  


ORDER

VA payment or reimbursement for the cost of private 
outpatient urgent care treatment and magnetic resonance 
imaging study provided on November 7, 1996, is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

